IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0986
                               Filed April 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BERNARD ARLO BROOKS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Bremer County, James A. McGlynn

(guilty plea) and Steven J. Oeth (sentencing), Judges.



       Bernard Brooks appeals the convictions and sentences entered by the

district court following his guilty pleas to conspiracy to commit first-degree

robbery and extortion. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, Jennifer Miller, County Attorney, and Ben Stransberry, Assistant County

Attorney, for appellee.



       Heard by Vaitheswaran, P.J., and Mullins and McDonald, JJ.
                                         2


VAITHESWARAN, P.J.

       Bernard Brooks pled guilty to conspiracy to commit first-degree robbery

and extortion. The district court sentenced him to prison terms not exceeding ten

years on the conspiracy count and five years on the extortion count, to be served

consecutively. On appeal, Brooks contends Iowa Code section 706.4 (2011)

requires merger of the two crimes.

       Section 706.4 states: “A conspiracy to commit a public offense is an

offense separate and distinct from any public offense which might be committed

pursuant to such conspiracy. A person may not be convicted and sentenced for

both the conspiracy and for the public offense.”

       Brooks concedes “the ‘public offense . . . committed pursuant to [the]

conspiracy’ (Extortion) was not the precise public offense that was charged as

the object of the conspiracy (Robbery in the First Degree).” Nonetheless, he

asserts merger is compelled by (1) the language of section 706.4, (2) his belief

that extortion is a lesser-included offense of robbery, and (3) the likelihood that a

different reading would result in a more onerous punishment for conspiracy than

for the completed crime.

       With respect to the language of section 706.4, Brooks hangs his hat on

the first sentence and its reference to “any public offense.” In his view, this

language broadly permits the merger of crimes that are not identical. To the

contrary, this sentence establishes a “no merger rule” that permits the State to

charge a defendant with conspiracy in addition to any offense which is the object

of the conspiracy.     See State v. Lies, 566 N.W.2d 507, 509 (Iowa 1997)

(observing that “even though defendant could not be convicted and sentenced for
                                        3


both second-degree burglary and conspiracy to commit burglary, we find that

these are separate offenses for charging purposes); 4 John L. Yeager & Ronald

L. Carlson, Iowa Practice: Criminal Law and Procedure § 116, at 33 (1979)

(noting the first sentence of section 706.4 “does establish a no merger rule, thus

leaving the state the option to prosecute for the offense or the conspiracy in

those cases where the criminal object of the conspiracy has been achieved”)). It

is the second sentence that creates a “merger” rule, but only if a person is

convicted of a conspiracy and the substantive offense that is the object of the

conspiracy. See State v. Waterbury, 307 N.W.2d 45, 51 (Iowa 1981) (“[T]he last

sentence [] merely creat[es] a merger of the conspiracy and the substantive

offense where the defendant has been found guilty of both offenses. Thus the

defendant should be sentenced solely on the substantive offense.”).          This

limitation is clear from the legislature’s use of “the conspiracy” and “the public

offense” in the second sentence, rather than “any public offense.” See State v.

Cartee, 577 N.W.2d 649, 653 (Iowa 1998) (concluding defendant misapplied

section 706.4 in arguing that conspiracy to use a minor is an offense underlying

the unrelated public offense of delivering drugs to minors); State v. Smith, 476

N.W.2d 86, 91 (Iowa Ct. App. 1991) (concluding section 706.4 was inapposite

because defendant was convicted of “entirely different” crimes—(1) conspiracy to

manufacture, deliver, or possess with intent to manufacture or deliver cocaine

and (2) possession of cocaine—and stating, “In enacting section 706.4, the

legislature at least implicitly assumed that the public offense of which the

defendant was convicted would be the same public offense of which the

defendant had been convicted of conspiring to commit.”); 16 Am. Jur. 2d
                                            4

Conspiracy § 9, at 216 (2009) (“Merger of a conspiracy into a substantive crime

cannot exist where the conspiracy is to commit an offense that is different from

the separate crime charged in the second count of the indictment, requiring proof

of different elements.”).   The language of section 706.4, therefore, does not

support Brooks’s contention that a conviction and sentence for a different crime

than the crime that is the object of the conspiracy must be merged with the

conviction and sentence for conspiracy.

      We turn to Brooks’s second contention: section 706.4 requires merger

because “the public offense actually achieved [extortion] is a lesser-included

offense of the crime contemplated by the conspiracy [first-degree robbery].” Had

the legislature intended to require the merger of lesser-included offenses of the

public offense with conspiracy to commit that public offense, it could have stated,

“A person may not be convicted and sentenced for both the conspiracy and for

any public offense.” The legislature did not include these additional words and

we decline to read them into the statute.

      That said, a separate provision addresses merger of lesser included

offenses with greater offenses. See Iowa Code § 701.9. This provision states:

      No person shall be convicted of a public offense which is
      necessarily included in another public offense of which the person
      is convicted. If the jury returns a verdict of guilty of more than one
      offense and such verdict conflicts with this section, the court shall
      enter judgment of guilty of the greater of the offenses only.

The provision codifies constitutional double-jeopardy provisions. See State v.

Ross, No. 11-1133, ___ N.W.2d ___, ___ (Iowa Mar. 21, 2014); State v. Reed,

618 N.W.2d 327, 335 (Iowa 2000); State v. Halliburton, 539 N.W.2d 339, 344

(Iowa 1995). It would require merger of a conspiracy conviction with a lesser-
                                        5


included offense of conspiracy.     But Brooks does not argue for merger of

conspiracy with a lesser-included offense of conspiracy. He argues for merger of

conspiracy with a lesser-included offense of the object of the conspiracy.

Specifically, he asserts merger is required because extortion is a lesser-included

offense of first-degree robbery (not conspiracy to commit first-degree robbery).

See State v. Coffin, 504 N.W.2d 893 (Iowa 1993) (holding the district court

correctly refused to instruct the jury on extortion as an alternative to second-

degree robbery because there was “no dissimilar element in the greater

offense.”). Nothing in section 701.9 requires merger of these crimes. See State

v. Krumboltz, No. 01-0220, 2002 WL 22057 *2 (Iowa Ct. App. Jan. 9, 2002)

(accepting State’s concession that merger of lesser offense was required under

section 701.9 and finding section 706.4 inapplicable to two other crimes because

one of the crimes “is not the offense underlying a conviction of conspiracy to”

commit the other crime); see also Waterbury, 307 N.W.2d at 52 (stating the

rationale for treating conspiracy as a separate offense is less compelling when

the conspiracy has been accomplished).

      This brings us to Brooks’s final argument: reading section 706.4 as the

State asks would result in a more onerous punishment for conspiracy than for the

completed offense. At oral arguments, Brooks agreed the maximum punishment

for conspiracy to commit first degree robbery and extortion, assuming

consecutive sentences, does not exceed the maximum punishment for first

degree robbery.    See Iowa Code §§ 711.2, 902.12; see also id. §§ 706.3,

902.9(4); 711.4, 902.9(5). Accordingly, this argument is not persuasive.
                               6


We affirm Brooks’s judgment and sentences.

AFFIRMED.